DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 07/27/2022. The objections to the drawings, the specification, and the claims have been withdrawn. Claims 1-3, 7-8, and 21-33 remain pending for consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 24, 28, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24 and 32, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders claims 24 and 32 indefinite because it is unclear what “substantially” is. See MPEP § 2173.05(d).
Claims 7 and 28 recite the limitation "the support members”.  There is insufficient antecedent basis for this limitation in the claims.

Allowable Subject Matter
Claims 1-3, 8, 21-23, 25-27, 29-31, and 33 are allowed.
Claims 7, 24, 28, and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowability
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “a freezer container support structure comprising: two or more plates; and straps that fit around the plates in spaced locations, to compress one or more freezer containers between the plates during freezing of a freezable liquid contained in each of the freezer containers” of instant claim 1.
The closet prior art reference, Wang (US9279610B2), teaches a freezer container support structure that comprises two or more plates; however, the reference fails to disclose, suggest or teach “a freezer container support structure comprising: two or more plates; and straps that fit around the plates in spaced locations, to compress one or more freezer containers between the plates during freezing of a freezable liquid contained in each of the freezer containers”.
Therefore, independent claim 1 with dependent claims therefrom are considered allowable.
The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious “a method for storing freezable liquid for future selective access, comprising: dispensing freezable liquid into one or more freezer containers; positioning the freezer containers between two or more plates; fitting straps around the plates in a spaced orientation; compressing the freezer containers between the plates using the straps; positioning the freezer containers in a freezer compartment; and sealing the freezer compartment ” of instant claim 8.
The closet prior art reference, Wang (US9279610B2), teaches a method for storing freezable liquid that comprises positioning the freezer containers between two or more plates; however, the reference fails to disclose, suggest or teach “a method for storing freezable liquid for future selective access, comprising: dispensing freezable liquid into one or more freezer containers; positioning the freezer containers between two or more plates; fitting straps around the plates in a spaced orientation; compressing the freezer containers between the plates using the straps; positioning the freezer containers in a freezer compartment; and sealing the freezer compartment”.
Therefore, independent claim 8 with dependent claims therefrom are considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763